DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This notice of allowance is in response to applicant’s response filed February 01, 2022. 
	3.	The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action. The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
4.	Claims 1-20 are pending.
5.	The information disclosure statement filed 02/24/2022 has been placed in the application file and the information referred to therein has been considered as to the merits. 
6.	The electronic terminal disclaimer filed on February 01, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on US patent application stated in terminal disclaimer has/have been reviewed and accepted. The terminal disclaimer has been recorded.	
ALLOWABLE SUBJECT MATTER
	7.	Claims 1-20 are allowed over prior art of record.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for the indication of allowable subject matter; the claims are allowable because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts.
8.	Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore, the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term "is susceptible to various meanings,...the inventor's lexicography must prevail.... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
9.	This communication warrants No Examiner's Reason for Allowance, Applicant’s reply makes evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, reason for indicating allowable subject matter was stated in the allowable subject matter section of previous office action, see pp. 11-13, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
10.	However, to keep the record clear, since no prior art was found to teach: “provide an alternate treatment to the unauthorized user, wherein the alternate treatment comprises indicating that the information requested is unavailable by: identifying the information the unauthorized user has requested; and providing an indication that the information is currently unavailable to the unauthorized user on the one or more user computer systems; and capture unauthorized user information from the unauthorized user based on the alternate treatment.” claim 1 as it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective filing date of the invention to combine it as an obvious inclusion, the examiner found the invention as claimed to be allowable and allowed it to be patented. 

For dependent claims 2-15, 17-18, and 20, the claims are allowed due to their dependency on allowable independent claims 1, 16, and 19.
11.	Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious all the steps disclosed in the independent claims 1, 16, and 19 with proper motivation before the effective filing date of the claimed invention.
12.	Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.''
CONCLUSION
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 7328453 B2 (Merkle et al.): A number of systems and methods, alone, or in combination, achieve various levels of protection against unauthorized modification and distribution of digital content. This encompasses at least unauthorized study, modification, monitoring, reconstruction, and any other means for subversion from the originally intended purpose and license model of the digital content. The invention combines a number of techniques that in whole, or in part, serve to protect such content from unauthorized modification, reconstructive engineering, or monitoring by third parties. This is accomplished by means of methods which protect against subversion by specific tools operating on specific platforms as well 
US 7984500B1 (Khanna et al.) Techniques are described for use in inhibiting attempts to fraudulently obtain access to confidential information about users. In some situations, the techniques involve automatically analyzing at least some requests for information that are received by a Web site or other electronic information service, such as to determine whether they likely reflect fraudulent activities by the request senders or other parties that initiate the requests. For example, if a request is being made to a Web site based on a user's interaction with a third-party information source (e.g., another unaffiliated Web site) that is not authorized to initiate the request, the third-party information source may be a fraudulent phishing site or engaging in other types of fraudulent activity. If fraudulent activity is suspected based on analysis of one or more information requests, one or more actions may be taken to inhibit the fraudulent activity. Abstract.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNCHOY RAHMAN whose telephone number is (571)270-7471. The examiner can normally be reached Monday - Friday 8:30A-5P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Shawnchoy Rahman/Primary Examiner, Art Unit 2438